1 Reported in 212 P.2d 776.
The petitioner was sentenced to a term in the penitentiary upon a charge of grand larceny. His application for this writ is based upon the contention that his sentence was predicated upon a plea of guilty to an information which only charged the issuance of a check, the penalty for which should have been punishment as for a misdemeanor. The record discloses that he was charged with wilfully, unlawfully and feloniously by color and aid of a check securing from the Marcus Whitman Garage the sum of forty dollars at a time when he did not have sufficient funds in the bank to pay it.
The question presented has been decided by this court in the recent case of In re Moon v. Cranor, ante p. 230,212 P.2d 775. In that case we held that the issuance of a check without sufficient funds in the bank to pay it, amounted to grand larceny where the information charged that more than twenty-five dollars was secured by the maker of the check.
Based upon the holding in the cited case, we deny the writ.